Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 09/23/2020.
Claims 1-8, 10 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2020 has been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 10  are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2015/0063113 A1) in view of Yamashita (US 2018/0337832 A1).
Regarding claim 1, Yoshida discloses a communication traffic analyzing apparatus comprising: a memory storing instructions; and one or more processors configured to execute the instructions ([0049]:  The control apparatus 105 includes link interfaces 301, a processor (not depicted), a memory (not depicted), a traffic management unit 310) to:  
generate a probabilistic state transition model from time series data of communication traffic, at each predetermined timing ([0231]:  the apparatus may be configured to calculate time-series differences in the number of occurrences of mobile communication signaling processes, per application, for each time segment); and estimate a type and a state of an application using the updated state transition model ([0231]: predict a tendency of increase in the number of occurrences of mobile communication signaling processes for a certain application, and automatically perform a traffic control action set for the traffic control type, if a preset threshold has been exceeded).
However, Yoshida does not disclose update a state transition model when a difference between the state transition models at two timings generated by the state transition model generating unit is greater than or equal to a predetermined difference and a communication state of network satisfies a predetermined condition.
In an analogous art, Yamashita discloses update a state transition model when a difference between the state transition models at two timings generated by the state transition model generating unit is greater than or equal to a predetermined difference and a communication state of network satisfies a predetermined condition ([0061]:  The traffic management apparatus 10 learns the statistical information ( traffic information), selects a time-series model according to traffic fluctuation, and generates a traffic model. In addition, the traffic management apparatus 10 acquires a predicted value from the traffic model, calculates the abnormality level from the difference between the predicted value and the actual measurement value, and performs the abnormality level determination by processing the threshold value.  [0125]:  In addition, the traffic learning unit 13 updates the traffic model (updates the traffic learning) based on the learned data in which the abnormal data is removed from the actual measurement data. [0107]:  a normalization with a maximum traffic amount in the time-series data. Further, since the traffic amount varies according to the bandwidth of a line, a normalization is performed in order to handle the traffic amount in a unified manner (e.g. network condition).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Yoshida to comprise “update a 
One of ordinary skilled in the art would have been motivated because it would have enabled to efficiently generate the traffic model by updating (Yamashita, [0136]).  

Regarding claim 3, Yoshida-Yamashita discloses the communication traffic analyzing apparatus according to claim 1, wherein the one or more processors are configured to execute the instructions to further perform communication control of 5PRELIMINARY AMENDMENTAttorney Docket No.: Q257831Appln. No.: Entry into National Stage of PCT/JP2018/040721network based on the type and state of the application estimated by the application type and state estimating unit (Yoshida, [0231]: predict a tendency of increase in the number of occurrences of mobile communication signaling processes for a certain application, and automatically perform a traffic control action set for the traffic control type, if a preset threshold has been exceeded).

Regarding claims 5 and 10; the claims are interpreted and rejected for the same reason as set forth in claim 1.

Claims 2, 4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Yamashita, as applied to claims 1 and 5, in further view of Zeng (US 2020/0226433 A1, Foreign Priority Date 09/30/2017).
Regarding claim 2, Yoshida-Yamashita discloses the communication traffic analyzing apparatus according to claim 1.

In an analogous art, Zeng discloses wherein the one or more processors are configured to execute the instructions to newly generate, in a second thread, a probabilistic second state transition model from time series data of communication traffic ([0086]:  the operations are performed parallel. [0100]:  For each of the sampling time points in the historical period, the determining module is configured to determine, according to the sampling time point, an attenuation parameter corresponding to the operation parameter. For each of the sampling time points in the historical period, the generating module is configured to generate at least one training sample according to the sampling time point and the operation parameter. The training module is configured to train a predetermined Bayesian model according to training samples generated and attenuation parameters determined) while the application type and state estimating unit estimates, in a first thread, a type and a state of an application using a first state transition model ([0105]:  the generating unit is configured to: obtain feature values corresponding to the last switched application, the foreground application, the sampling-date type, the sampling period, the preset electric quantity range, the preset duration range, the charging connection state, the network connection state, and the target prediction application, respectively; and generate the training sample according to the feature values and the prediction value).

One of ordinary skilled in the art would have been motivated because it would have enabled for controlling an application  according to the trained model (Zeng, [0005]).  

Regarding claim 4, Yoshida-Yamashita discloses the communication traffic analyzing apparatus according to claim 1.
However, Yoshida-Yamashita does not wherein the one or more processors are configured to execute the instructions to further calculate a state probability in a future direction utilizing a past probabilistic state transition pattern and probabilistic distribution of state duration using the state transition model and to calculate what state is to be selected in a direction from future to current to predict a variation pattern of an application state up to a future predetermined timing ([0098]:  For each of the sampling time points in the historical period, the electronic device can obtain the at least one target prediction application, and determine, according to the sampling time point, the last switched application running before the foreground application and the next switched application running after the foreground application from operation parameters obtained. For each of the sampling time points in the historical period and each of the at least one target prediction application, the electronic device can calculate the difference between a sampling time point at which the next switched application is determined and the sampling time point at which the foreground application is determined, determine whether the target prediction application is the next switched application and whether the difference fails to exceed preset time length, sets a first preset value to be the prediction value for the target prediction application upon determining that the target prediction application is the next switched application and the difference fails to exceed the preset time length, and set a second preset value to be the prediction value for the target prediction application upon determining that the target prediction application is not the next switched application or the difference exceeds the preset time length).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Yoshida-Yamashita to comprise “wherein the one or more processors are configured to execute the instructions to further calculate a state probability in a future direction utilizing a past probabilistic state transition pattern and probabilistic distribution of state duration using the state transition model and to calculate what state is to be selected in a direction from future to current to predict a variation pattern of an application state up to a future predetermined timing” taught by Zeng.
One of ordinary skilled in the art would have been motivated because it would have enabled for controlling an application  according to the trained model (Zeng, [0005]).  

Regarding claim 6; the claim is interpreted and rejected for the same reason as set forth in claim 2.

Regarding claim 7; Yoshida-Yamashita-Zeng discloses the communication traffic analyzing method according to claim 6, further comprising performing communication control of (Yoshida, [0231]: predict a tendency of increase in the number of occurrences of mobile communication signaling processes for a certain application, and automatically perform a traffic control action set for the traffic control type, if a preset threshold has been exceeded).

Regarding claim 8; the claim is interpreted and rejected for the same reason as set forth in claim 4.

Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Yermakov, US 2018/0288081 A1: Creating Aggregate Network Flow Time Series in Network Anomaly Detection Systems. 
Utsumi et al., US 2019/0303783 A1: Data Prediction System and Data Prediction Method.

Conclusion
In the case of amendments, Applicants are respectfully requested to indicate the portions of the specification which dictates the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707.  The examiner can normally be reached on Monday - Friday 8 am-4 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. C. T./
Examiner, Art Unit 2446

/SHEAN TOKUTA/Primary Examiner, Art Unit 2446